DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/09/2020 is acknowledged and have been fully considered. Claim 1 is pending and is now under consideration on the merits. This is the first Office Action on the merits of the claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 03/04/2016, the filing date of provisional U.S. App. No. 62/303,587. The instant application is a continuation of US 15/450,700 which claims benefit to the provisional U.S. App. No. 62/303,587. 
Claim Objections
Claim 1 is objected to because of the following minor informalities: “Exposing” in line 2 is capitalized in the middle of the sentence. It is suggested to amend to “exposing”. 
Appropriate correction is needed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Higgins (US 2013/0178425; Pub. Jul. 11, 2013; Applicant IDS).
Higgins teaches drawing blood from a patient and stimulating the blood with a pulsed electromagnetic field using an external coil and a pulse generator (reads on generated pulsed magnetic field; see [0049], Fig. 2). Higgins teaches the electromagnetic field comprises 10-30 pulses and the pulse duration can be 10 microseconds to 2000 microseconds (see [0049]). Higgins teaches the application of the PEMF activates production of IL-1 receptor antagonist in the white blood cells (a property of the blood is changed; see [0008],[0026]).  
The teachings of Higgins anticipates claim 1. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwan et al., (Pulsed Electromagnetic Field Therapy Promotes Healing and Microcirculation of Chronic Diabetic Foot Ulcers: A Pilot Study, Advances in Skin and Wound Care, May 01, 2015; Applicant IDS).
Kwan teaches exposing patients with chronic diabetic foot ulcers to a pulsed electromagnetic field (PEMF) delivered by a machine (reads on a generated pulsed magnetic field) for a duration of 60 minutes (abstract, pg. 213 Treatment protocol, Fig. 1). Kwan teaches the microcirculation of the blood, capillary blood velocity and skin blood flow of the patients after the PEMF treatment is improved (a property of the blood is altered) (see Table 2 on pg. 217). 
Kwan anticipates claim 1.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rikk (Electromagnetic Biology and Medicine, 2013; Applicant IDS) teaches exposing patients to a low-frequency pulsed electromagnetic field (PEMF) emitted by a Impulser Pro machine (a generated PEMF) (abstract, pg. 167). Rikk teaches the blood pressure of the patients after the PEMF treatment is decreased (a property of the blood is altered) (pg. 168, Table 1, Fig. 3).
Dorantes (Archives of Medical Research, 2015; Applicant IDS) teaches exposing patients with diabetic foot ulcers to a pulsed electromagnetic field (PEMF) (120 Hz oscillating sinusoidal waves is a pulsed field) delivered by a magnetic coil (a generated PEMF) (abstract, pg. 472 col 2 para 1). Dorantes teaches the exposure to the magnetic fields promotes leukocyte-endothelial interaction, angiogenesis (a property of the blood is altered) (abstract). 
Pulsed-Harmonix (Youtube Video, https://www.youtube.com/watch?v=BoHLFZlaeKw; Public Availability Sep. 6, 2013; Applicant IDS; hereinafter PH).
It is noted that PH is a video on Youtube published on September 6, 2013. An electronic publication including digital video is considered to be a printed publication, provided the publication was accessible to persons concerned with the art to which the document relates. Prior art disclosures on the Internet are considered to be publicly available as of the date the item was publicly posted. See MPEP §2128 II
PH teaches exposing blood to a PEMF treatment detaches red blood cells from each other and changes the blood plasma (starting at timepoint 1:10).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020. The examiner can normally be reached Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657